Citation Nr: 0937295	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for intramedullary spinal 
cord hemorrhage and hematoma formation at T1-T2 as secondary 
to the service-connected disability of degenerative disc 
disease, cervical spine and thoracolumbar spine with 
scoliosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1968 to July 1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted the Veteran's claims for 
service connection of degenerative disc disease of the 
cervical spine and degenerative disc disease of the thoracic 
spine with thoracic scoliosis and denied his claim of service 
connection for intramedullary spinal cord hemorrhage and 
hematoma formation at T1-T2.  

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In October 2007, the Board remanded the Veteran's claim to 
the AMC to provide the Veteran with proper notice, obtain the 
Veteran's VA treatment records, and afford the Veteran with a 
medical examination conducted by a neurosurgeon.  While the 
Veteran was sent a Veteran's Claims Assistance Act of 2000 
(VCAA) notice letter, it did not notify him of what the 
evidence must show in order to satisfy a claim of direct 
service connection.  Furthermore, while the Veteran was 
afforded an examination with a neurologist (Dr. R.L.M.), the 
neurologist did not use the proper standard when giving his 
opinion.  Therefore, the examiner's opinion is inadequate and 
a supplemental opinion from Dr. R.L.M. is required with 
respect to the Veteran's claimed disorder before the claim 
can be adjudicated.    

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the Veteran with 
an appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claim of entitlement to service connection 
for intramedullary spinal cord hemorrhage 
and hematoma formation at T1-T2 as 
secondary to the service-connected 
disability of degenerative disc disease, 
cervical spine and thoracolumbar spine 
with scoliosis, including which portion of 
the information and evidence is to be 
provided by the Veteran and which portion 
VA will attempt to obtain on behalf of the 
Veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2008).  The notice should 
specifically explain what the evidence 
must show to establish entitlement to 
service connection on a direct basis and 
on a secondary basis.  The notice should 
also address all five elements of a 
service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  A supplemental opinion should be 
obtained from the March 2009 VA medical 
examiner, Dr. R.L.M., with respect to the 
Veteran's claimed intramedullary spinal 
cord hemorrhage and hematoma formation at 
T1-T2.  Dr. R.L.M. should specifically 
state whether or not that disorder is at 
least as likely as not (i.e., probability 
of 50 percent) caused by or aggravated by 
the Veteran's service-connected back 
disability or is otherwise related to 
service or any symptomatology shown in 
service.

Please send the claims folder to Dr. 
R.L.M. for the supplemental opinion. 

If Dr. R.L.M. is not available, please 
obtain the requested supplemental opinion 
from another neurological specialist.  The 
neurological specialist should provide an 
opinion based on review of the claims 
folder on whether or not the Veteran's 
intramedullary spinal cord hemorrhage and 
hematoma formation at T1-T2 is at least as 
likely as not (i.e., probability of 50 
percent) caused by or aggravated by the 
Veteran's service-connected back 
disability or is otherwise related to 
service or any symptomatology shown in 
service.

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the AMC should readjudicate the 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




